DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/01/2021 and 04/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jervis et al. (U.S Publication No. 20160064830 A1).
Regarding claim 1, Jervis discloses an antenna device (which is a network device comprises a plurality of antennas, see fig. 1-8), comprising: 
a pair of first elements that are arranged on a first plane (which is the first side of the dipoles 610.sub.1A-610.sub.4A, see fig. 6A, paragraph [0051]); and 
a pair of second elements that are arranged on a second plane parallel to the first plane (which is the second side of the dipoles 610.sub.1B-610.sub.4B corresponding to the first side of each dipole, see fig. 6B, paragraph [0052]), such that a polarized wave direction of the pair of second elements is orthogonal to that of the pair of first elements (see fig. 6A-6B, which are the dipoles 610.sub.1A-610.sub.4A in fig. 6A, and the dipoles 610.sub.1B-610.sub.4B corresponding to the first side of each dipole in fig. 6B, see paragraph [0051]-[0052]),
wherein each element of the pair of first elements (which are the dipoles 610.sub.1A-610.sub.4A) and the pair of second elements (which are the dipoles 610.sub.1B-610.sub.4B) includes a portion that acts as a self-similarity antenna or an antenna that acts based on similar operating principle to the self-similarity antenna (fig. 6A-6B, which shows a shape of the S-shaped dipoles is similar even when a scale is changed, or the S-shaped dipoles is similar).
Regarding claim 11, Jervis discloses an antenna device (which is a network device comprises a plurality of antennas, see fig. 1-8), comprising: 
a pair of first elements that are arranged on a first plane (which is the first side of the dipoles 610.sub.1A-610.sub.4A, see fig. 6A, paragraph [0051]); and 
a pair of second elements that are arranged on a second plane parallel to the first plane (which is the second side of the dipoles 610.sub.1B-610.sub.4B corresponding to the first side of each dipole, see fig. 6B, paragraph [0052]), so that a polarized wave direction of the pair of second elements is orthogonal to that of the pair of first elements (see fig. 6A-6B, which are the dipoles 610.sub.1A-610.sub.4A in fig. 6A, and the dipoles 610.sub.1B-610.sub.4B corresponding to the first side of each dipole in fig. 6B, see paragraph [0051]-[0052]),
wherein each element of the pair of first elements (which are the dipoles 610.sub.1A-610.sub.4A) and the pair of second elements (which are the dipoles 610.sub.1B-610.sub.4B) includes a proximal end portion to which a feed point (which is a feed point 640) is connected, and a pair of arms that are arranged on one plane symmetrically about the proximal end portion (see fig. 6A-6B, paragraph [0051]-[0052]), and at least one arm of the pair of arms acts as a self-similarity antenna or an antenna that acts based on similar operating principle to the self-similarity antenna (fig. 6A-6B, which shows a shape of the S-shaped dipoles is similar even when a scale is changed, or the S-shaped dipoles is similar).
Regarding claim 12, Jervis discloses the antenna device according to claim 1, wherein, in a frequency band from 698 MHz and frequencies before and after 698 MHz to 6 GHz and frequencies before and after 6 GHz, a signal in a specific frequency band is receivable or transmittable (see paragraph [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jervis et al. (U.S Publication No. 20160064830 A1).
Regarding claim 2, Jervis discloses the antenna device according to claim 1, wherein: each element of the pair of first elements (which are the dipoles 610.sub.1A-610.sub.4A) and the pair of second elements (which are the dipoles 610.sub.1B-610.sub.4B); and the two arms act as a self-similarity antenna or an antenna that acts based on similar operating principle to the self-similarity antenna (fig. 6A-6B, which shows a shape of the S-shaped dipoles is similar even when a scale is changed, or the S-shaped dipoles is similar).
Jervis does not explicitly disclose each element of the pair of first elements and the pair of second elements includes two arms that extend in a direction away from each other from a proximal end portion to which a feed point is connectable.
However, Jervis further discloses the topside of the antenna 600 also includes feed lines 620.sub.1A-620.sub.4A that distribute power from the feed point 640 to the first side of the dipoles 610.sub.1A-610.sub.4A and the bottom side of the antenna 600 of FIG. 6B also includes feed lines 620.sub.1B-620.sub.4B that distribute power from the feed point 640 to the second side of the dipoles 610.sub.1B-610.sub.4B (see fig. 6A-6B, paragraph [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the antenna device as taught by Jervis having each element of the pair of first elements and the pair of second elements includes two arms that extend in a direction away from each other from a proximal end portion to which a feed point is connectable, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to modify the antenna device as taught by Jervis having each element of the pair of first elements and the pair of second elements includes two arms that extend in a direction away from each other from a proximal end portion to which a feed point is connectable, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 3, Jervis discloses the antenna device according to claim 2, wherein, in a case where a first center portion and a second center portion overlap each other when viewed from a plane (see fig. 6A-6B), the first center portion being a midpoint of a distance between the proximal end portion of one first element of the pair of first elements (which are the dipoles 610.sub.1A-610.sub.4A) and the proximal end portion of the other first element, and the second center portion being a midpoint of a distance between the proximal end portion of one second element of the pair of second elements (which are the dipoles 610.sub.1B-610.sub.4B) and the proximal end portion of the other second element, the pair of second elements are arranged to face the pair of first elements in a state in which the pair of second elements are turned by approximately 90 degrees from a position at which the second center portion is aligned with the first center position (see fig. 6A-6B).
Regarding claim 4, Jervis discloses the antenna device according to claim 3, wherein a feed point (which is feed point 640) is connected to at least one of the first center portion and the second center portion (see fig. 6A-6B).
Regarding claim 5, Jervis discloses all the limitations of the antenna device according to claim 2, except for specifying that wherein a facing distance between the two arms is increased as being away from a vicinity of the proximal end portion.
However, Jervis further discloses the topside of the antenna 600 also includes feed lines 620.sub.1A-620.sub.4A that distribute power from the feed point 640 to the first side of the dipoles 610.sub.1A-610.sub.4A and the bottom side of the antenna 600 of FIG. 6B also includes feed lines 620.sub.1B-620.sub.4B that distribute power from the feed point 640 to the second side of the dipoles 610.sub.1B-610.sub.4B (see fig. 6A-6B, paragraph [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the antenna device as taught by Jervis having a facing distance between the two arms is increased as being away from a vicinity of the proximal end portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to modify the antenna device as taught by Jervis having a facing distance between the two arms is increased as being away from a vicinity of the proximal end portion, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 6, Jervis discloses all the limitations of the antenna device according to claim 2, except for specifying that wherein a width of each of the two arms is increased as being away from the proximal end portion.
However, Jervis further discloses the topside of the antenna 600 also includes feed lines 620.sub.1A-620.sub.4A that distribute power from the feed point 640 to the first side of the dipoles 610.sub.1A-610.sub.4A and the bottom side of the antenna 600 of FIG. 6B also includes feed lines 620.sub.1B-620.sub.4B that distribute power from the feed point 640 to the second side of the dipoles 610.sub.1B-610.sub.4B (see fig. 6A-6B, paragraph [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the antenna device as taught by Jervis having a width of each of the two arms is increased as being away from the proximal end portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to modify the antenna device as taught by Jervis having a width of each of the two arms is increased as being away from the proximal end portion, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied. 
Regarding claim 7, Jervis discloses the antenna device according to claim 2, except for specifying that wherein two arms included in one first element of the pair of first elements and two arms included in the other first element of the pair of first elements extend in a direction away from each other.
However, Jervis further discloses the topside of the antenna 600 also includes feed lines 620.sub.1A-620.sub.4A that distribute power from the feed point 640 to the first side of the dipoles 610.sub.1A-610.sub.4A and the bottom side of the antenna 600 of FIG. 6B also includes feed lines 620.sub.1B-620.sub.4B that distribute power from the feed point 640 to the second side of the dipoles 610.sub.1B-610.sub.4B (see fig. 6A-6B, paragraph [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the antenna device as taught by Jervis having the two arms included in one first element of the pair of first elements and two arms included in the other first element of the pair of first elements extend in a direction away from each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It is would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to modify the antenna device as taught by Jervis having the two arms included in one first element of the pair of first elements and two arms included in the other first element of the pair of first elements extend in a direction away from each other, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 8, Jervis discloses all the limitations of the antenna device according to claim 2, except for specifying that wherein the two arms have open end portions at respective distal ends to form, together with the proximal end portion, any one of a substantially C shape, a substantially D shape, a substantially U shape, a substantially V shape, a substantially semicircular shape, a substantially semiellipse shape, a substantially triangular shape, and a substantially quadrangular shape.
However, Jervis further discloses at least one antenna of the antenna array may be horizontally or elliptically polarized and electromagnetically coupled to a parasitic element. The electromagnetic coupling of the parasitic element and the horizontally polarized antenna may act to negate the impact of the close proximity of the ground plane to the Alford loop antenna and allow the Alford loop antenna to operate at full bandwidth (see paragraph [0018] and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made having the two arms have open end portions at respective distal ends to form, together with the proximal end portion, may be horizontally or elliptically polarized and electromagnetically coupled to a parasitic element. The electromagnetic coupling of the parasitic element and the horizontally polarized antenna may act to negate the impact of the close proximity of the ground plane to the Alford loop antenna and allow the Alford loop antenna to operate at full bandwidth (see paragraph [0018] and [0044]).
Regarding claim 9, Jervis discloses the antenna device according to claim 8, wherein a portion of the open end portion is bent in a direction toward the other facing element, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied
Regarding claim 10, Jervis discloses the antenna device according to claim 2, wherein the two arms in the pair of first elements are conductively connected to or capacitively coupled to the closest arm in the two arms of the pair of second elements, whereby the pair of first elements and the pair of second elements act as a loop antenna, a dipole antenna, a tapered-slot antenna, or a complex antenna in which such antennas are combined, according to an available frequency band (which are dipoles antenna, and the antenna has a dipole mode and a loop made, the loop mode formed by the capacitive connections between the open ends of the dipole arms on opposing sides of the substrate, see paragraph [0044]-[0045], and [0051]-[0052]).
Regarding claim 13,  Jervis discloses an antenna device (which is a network device comprises a plurality of antennas, see fig. 1-8), comprising: 
a first element (which is the first side of the dipoles 610.sub.1A-610.sub.4A)  and a second element (which is the second side of the dipoles 610.sub.1B-610.sub.4B) that are arranged on one plane (see fig. 6A-6B); and 
a feed point (which is a feed point 640) that enables feeding to the first element and the second element (see fig. 6A-6B), 
wherein each of the first element (which is the first side of the dipoles 610.sub.1A-610.sub.4A) and the second element (which is the second side of the dipoles 610.sub.1B-610.sub.4B) includes two arms and a proximal end portion to which the feed point (which is feed point 640) is connected, the first element and the second element face each other across the feed point (see fig 6A-6B, paragraph [0051]-[0052]), and each includes a portion that acts as a self-similarity antenna or an antenna that acts based on similar operating principle to the self-similarity antenna (fig. 6A-6B, which shows a shape of the S-shaped dipoles is similar even when a scale is changed, or the S-shaped dipoles is similar).
Jervis does not explicitly disclose the two arms of the first element extend in a direction away from each other from the proximal end portion, the two arms of the second element extend in a direction away from each other from the proximal end portion, and each extends in a direction away from facing one of the two arms of the first element, and a facing distance between the first element and the second element is continuously or gradually increased as being away from the proximal end portion.
However, Jervis further discloses the topside of the antenna 600 also includes feed lines 620.sub.1A-620.sub.4A that distribute power from the feed point 640 to the first side of the dipoles 610.sub.1A-610.sub.4A and the bottom side of the antenna 600 of FIG. 6B also includes feed lines 620.sub.1B-620.sub.4B that distribute power from the feed point 640 to the second side of the dipoles 610.sub.1B-610.sub.4B (see fig. 6A-6B, paragraph [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the antenna device as taught by Jervis having the two arms of the first element extend in a direction away from each other from the proximal end portion, the two arms of the second element extend in a direction away from each other from the proximal end portion, and each extends in a direction away from facing one of the two arms of the first element, and a facing distance between the first element and the second element is continuously or gradually increased as being away from the proximal end portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It is would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to modify the antenna device as taught by Jervis having the two arms of the first element extend in a direction away from each other from the proximal end portion, the two arms of the second element extend in a direction away from each other from the proximal end portion, and each extends in a direction away from facing one of the two arms of the first element, and a facing distance between the first element and the second element is continuously or gradually increased as being away from the proximal end portion, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 14, Jervis discloses all the limitations of the antenna device according to claim 13, except for specifying that wherein, in the two arms of the first element and the two arms of the second element, each width is larger in a portion far from the proximal end portion than in a portion close to the proximal end portion.
However, Jervis further discloses the topside of the antenna 600 also includes feed lines 620.sub.1A-620.sub.4A that distribute power from the feed point 640 to the first side of the dipoles 610.sub.1A-610.sub.4A and the bottom side of the antenna 600 of FIG. 6B also includes feed lines 620.sub.1B-620.sub.4B that distribute power from the feed point 640 to the second side of the dipoles 610.sub.1B-610.sub.4B (see fig. 6A-6B, paragraph [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the antenna device as taught by Jervis in the two arms of the first element and the two arms of the second element, each width is larger in a portion far from the proximal end portion than in a portion close to the proximal end portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It is would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to modify the antenna device as taught by Jervis in the two arms of the first element and the two arms of the second element, each width is larger in a portion far from the proximal end portion than in a portion close to the proximal end portion, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 15, Jervis discloses all the limitations of the antenna device according to claim 13, except for wherein the two arms have open end portions at respective distal ends to form, together with the proximal end portion, any one of a substantially C shape, a substantially D shape, a substantially U shape, a substantially V shape, a substantially semicircular shape, a substantially semiellipse shape, a substantially triangular shape, and a substantially quadrangular shape.
However, Jervis further discloses at least one antenna of the antenna array may be horizontally or elliptically polarized and electromagnetically coupled to a parasitic element. The electromagnetic coupling of the parasitic element and the horizontally polarized antenna may act to negate the impact of the close proximity of the ground plane to the Alford loop antenna and allow the Alford loop antenna to operate at full bandwidth (see paragraph [0018] and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made having the two arms have open end portions at respective distal ends to form, together with the proximal end portion, may be horizontally or elliptically polarized and electromagnetically coupled to a parasitic element. The electromagnetic coupling of the parasitic element and the horizontally polarized antenna may act to negate the impact of the close proximity of the ground plane to the Alford loop antenna and allow the Alford loop antenna to operate at full bandwidth (see paragraph [0018] and [0044]).
Regarding claim 16, Jervis discloses the antenna device according to claim 13, wherein the first element (which is the first side of the dipoles 610.sub.1A-610.sub.4A)  and the second element (which is the second side of the dipoles 610.sub.1B-610.sub.4B) are symmetrical about the feed point (which is feed point 640), (see fig. 6A-6B).
Regarding claims 17 and 19, Jervis discloses the antenna device according to claims 1 and 13, except for specifying that a first region including a portion to which a feed point is connected is formed on a board, the portion being a portion of an element in at least one of the pair of first elements and the pair of second elements, a second region other than the first region is formed by a metal plate, and the first region and the second region are conductively connected to each other.
However, Jervis further discloses the antenna array assembly comprises an antenna array and a substrate (e.g., a ground plane) onto which the antenna array is placed. The “substrate” of the antenna array assembly may comprise a thin layer of conductive material, for example, but not limited or restricted to, copper, silver and/or aluminum. Alternatively, the substrate may comprise a printed circuit board that includes multiple layers of different materials (see paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna device as taught by Jervis having a first region including a portion to which a feed point is connected is formed on a board, the portion being a portion of an element in at least one of the pair of first elements and the pair of second elements, a second region other than the first region is formed by a metal plate, and the first region and the second region are conductively connected to each other, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claims 18 and 20, Jervis discloses all the limitations of the antenna device according to claims 1 and 13, except for specifying that wherein the pair of first elements and the pair of second elements are formed on a board.
However, Jervis further discloses the antenna array assembly comprises an antenna array and a substrate (e.g., a ground plane) onto which the antenna array is placed. The “substrate” of the antenna array assembly may comprise a thin layer of conductive material, for example, but not limited or restricted to, copper, silver and/or aluminum. Alternatively, the substrate may comprise a printed circuit board that includes multiple layers of different materials (see paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to that the pair of first elements and the pair of second elements of the antenna device as taught by Jervis are formed on a printed circuit board (see paragraph [0016]).
Regarding claim 21, Jervis discloses all the limitations of the antenna device according to claim 1, except for specifying that wherein the first element and the second element facing the first element act as antennas having different operating principles or a complex antenna in which the different operating principles are combined, according to a frequency band.
However, Jervis discloses alternative embodiments may comprise an assortment of combinations of the antennas having different polarizations and/or operating on different frequency bands (e.g., the semi-loop antennas 310.sub.1-310.sub.4 may be configured to operate on the 5 GHz frequency band), (see paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the first element and the second element facing the first element as taught by Jervis act as antennas having different operating principles according to a frequency band (see paragraph [0040]).
Regarding claim 22, Jervis discloses all the limitations of the antenna device according to claim 21, wherein the pair of first elements and the pair of second elements facing the pair of first elements are capacitively coupled (which are dipoles antenna, and the antenna has a dipole mode and a loop made, the loop mode formed by the capacitive connections between the open ends of the dipole arms on opposing sides of the substrate, see paragraph [0044]-[0045], and [0051]-[0052]).
Jervis does not explicitly disclose whereby the pair of first elements and the pair of second elements act as antennas having different operating principles or a complex antenna in which the different operating principles are combined, according to a frequency band.
However, Jervis discloses alternative embodiments may comprise an assortment of combinations of the antennas having different polarizations and/or operating on different frequency bands (e.g., the semi-loop antennas 310.sub.1-310.sub.4 may be configured to operate on the 5 GHz frequency band), (see paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the first element and the second element facing the first element as taught by Jervis act as antennas having different operating principles according to a frequency band (see paragraph [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             05/19/2022